Name: 64/436/EEC: Commission Decision of 20 July 1964 setting up a special section for rice within the Advisory Committee on Cereals
 Type: Decision
 Subject Matter: nan
 Date Published: 1964-07-29

 Avis juridique important|31964D043664/436/CEE: DÃ ©cision de la Commission, du 20 juillet 1964, relative Ã la crÃ ©ation d' une section spÃ ©cialisÃ ©e "riz" du ComitÃ © consultatif des cÃ ©rÃ ©ales Journal officiel n ° 122 du 29/07/1964 p. 2051 Ã ©dition spÃ ©ciale grecque: chapitre 03 tome 1 p. 0144 Ã ©dition spÃ ©ciale espagnole: chapitre 03 tome 1 p. 0115 Ã ©dition spÃ ©ciale portugaise: chapitre 03 tome 1 p. 0115 ++++DECISION DE LA COMMISSION DU 20 JUILLET 1964 RELATIVE A LA CREATION D'UNE SECTION SPECIALISEE " RIZ " DU COMITE CONSULTATIF DES CEREALES ( 64/436/CEE ) LA COMMISSION DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , CONSIDERANT QUE DANS LE POINT V DE SA RESOLUTION FINALE , LA CONFERENCE AGRICOLE DES ETATS MEMBRES REUNIE A STRESA DU 3 AU 12 JUILLET 1958 , A PRIS ACTE AVEC SATISFACTION " DE L'INTENTION EXPRIMEE PAR LA COMMISSION DE MAINTENIR AVEC ... LES ORGANISATIONS PROFESSIONNELLES UNE COLLABORATION ETROITE ET CONTINUE , NOTAMMENT POUR L'EXECUTION DES TACHES PREVUES DANS CETTE RESOLUTION " ; CONSIDERANT QUE DANS SON AVIS DU 6 MAI 1960 , LE COMITE ECONOMIQUE ET SOCIAL A DEMANDE A LA COMMISSION " D'ASSOCIER LES ORGANISATIONS DE PRODUCTEURS , DE COMMERCANTS ET DE SALARIES INTERESSEES ET LES CONSOMMATEURS AU NIVEAU DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , DANS UN COMITE CONSULTATIF , AU FONCTIONNEMENT DE CHACUN DE CES BUREAUX ET FONDS " ; CONSIDERANT QU'IL IMPORTE A LA COMMISSION DE RECUEILLIR LES AVIS DES MILIEUX PROFESSIONNELS ET DES CONSOMMATEURS SUR LES PROBLEMES POSES PAR L'ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DU MARCHE DU RITZ ; CONSIDERANT QUE TOUTES LES PROFESSIONS DIRECTEMENT INTERESSEES PAR LA MISE EN OEUVRE DE CETTE ORGANISATION COMMUNE DES MARCHES , AINSI QUE LES CONSOMMATEURS , DOIVENT ETRE A MEME DE PARTICIPER A L'ELABORATION DES AVIS DEMANDES PAR LA COMMISSION ; CONSIDERANT QUE LA PARTICIPATION DES ORGANISATIONS PROFESSIONNELLES ET DE CONSOMMATEURS A L'ELABORATION DES AVIS DEMANDES PAR LA COMMISSION PEUT ETRE ASSUREE DE FACON APPROPRIEE AU SEIN D'UNE SECTION SPECIALISEE DU COMITE CONSULTATIF DES CEREALES ; CONSIDERANT QUE LES ASSOCIATIONS PROFESSIONNELLES DE L'AGRICULTURE , AINSI QUE LES GROUPEMENTS DE CONSOMMATEURS DES ETATS MEMBRES ONT CONSTITUE DES ORGANISATIONS A L'ECHELON DE LA COMMUNAUTE , DECIDE : ARTICLE PREMIER 1 . IL EST CONSTITUE UNE SECTION SPECIALISEE " RIZ " DU COMITE CONSULTATIF DES CEREALES , CI-APRES DENOMMEE , LA " SECTION RIZ " 2 . SONT REPRESENTES AU SEIN DE LA " SECTION RIZ " , LES PRODUCTEURS AGRICOLES , LES COOPERATIVES AGRICOLES , LES INDUSTRIES AGRICOLES ET ALIMENTAIRES , LE COMMERCE DES PRODUITS AGRICOLES ET ALIMENTAIRES , LES TRAVAILLEURS DU SECTEUR AGRICOLE ET ALIMENTAIRE , AINSI QUE LES CONSOMMATEURS . ARTICLE 2 LA " SECTION RIZ " PEUT ETRE CONSULTEE PAR LA COMMISSION SUR TOUS PROBLEMES RELATIFS A L'APPLICATION DU REGLEMENT N 16/64/CEE DU CONSEIL DU 5 FEVRIER 1964 PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DU MARCHE DU RIZ ET NOTAMMENT SUR LES MESURES QU'ELLE EST AMENEE A PRENDRE DANS LE CADRE DE CE REGLEMENT . LE PRESIDENT DE LA " SECTION RIZ " PEUT INDIQUER A LA COMMISSION L'OPPORTUNITE DE CONSULTER LA " SECTION RIZ " SUR UNE AFFAIRE RELEVANT DE LA COMPETENCE DE CETTE DERNIERE ET AU SUJET DE LAQUELLE UNE DEMANDE D'AVIS NE LUI A PAS ETE ADRESSEE . IL LE FAIT NOTAMMENT A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES . ARTICLE 3 1 . LA " SECTION RIZ " EST COMPOSE DE 17 MEMBRES . 2 . LES SIEGES SONT ATTRIBUES COMME SUIT : _ SIX AUX PRODUCTEURS DE RIZ ; _ DEUX AUX COOPERATIVES DE RIZ ; _ DEUX AUX INDUSTRIES DE LA RIZERIE ; _ UN AUX INDUSTRIES UTILISATRICES DE RIZ ET DE BRISURES ; _ DEUX AUX NEGOCIANTS EN RIZ ; _ DEUX AUX TRAVAILLEURS DONT : UN AUX TRAVAILLEURS AGRICOLES , UN AUX TRAVAILLEURS DE L'ALIMENTATION ; _ DEUX AUX CONSOMMATEURS . ARTICLE 4 1 . LES MEMBRES DE LA " SECTION RIZ " SONT NOMMES PAR LA COMMISSION SUR PROPOSITION DES ORGANISATIONS PROFESSIONNELLES OU DE CONSOMMATEURS LES PLUS REPRESENTATIVES DES ACTIVITES ENTRANT DANS LE CADRE DE L'ORGANISATION COMMUNE DU MARCHE DU RIZ ET CONSTITUEES A L'ECHELON DE LA COMMUNAUTE . POUR CHACUN DES SIEGES A POURVOIR , LES ORGANISATIONS PROPOSENT DEUX CANDIDATS DE NATIONALITE DIFFERENTE . 2 . LE MANDAT DE MEMBRE DE LA " SECTION RIZ " A UNE DUREE D'UN AN DURANT LA PREMIERE ANNEE ET ENSUITE UNE DUREE DE TROIS ANS . IL EST RENOUVELABLE . LES FONCTIONS EXERCEES NE FONT PAS L'OBJET D'UNE REMUNERATION . 3 . LA LISTE DES MEMBRES EST PUBLIEE PAR LA COMMISSION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES POUR INFORMATION . ARTICLE 5 A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES , LE PRESIDENT PEUT INVITER UN DELEGUE DE L'ORGANISME CENTRAL DONT DEPEND CETTE CATEGORIE , A ASSISTER AUX REUNIONS . IL PEUT EGALEMENT REQUERIR LA PRESENCE , EN TANT QU'EXPERT , DE TOUTE PERSONNE AYANT UNE COMPETENCE PARTICULIERE SUR UN SUJET INSCRIT A L'ORDRE DU JOUR . LES EXPERTS ASSISTENT AUX DELIBERATIONS POUR LA SEULE QUESTION AYANT MOTIVE LEUR PRESENCE . ARTICLE 6 LES REPRESENTANTS DES SERVICES INTERESSES DE LA COMMISSION ONT LE DROIT D'ASSISTER AUX REUNIONS DE LA " SECTION RIZ " . ARTICLE 7 1 . LA PRESIDENCE DE LA " SECTION RIZ " EST ASSUREE PAR LE PRESIDENT DU COMITE CONSULTATIF DES CEREALES . LA " SECTION RIZ " ELIT LA PREMIERE FOIS POUR UN AN ET ENSUITE POUR UNE DUREE DE TROIS ANS , DEUX VICE-PRESIDENTS . L'ELECTION A LIEU A LA MAJORITE DES DEUX TIERS DES MEMBRES PRESENTS . 2 . LA " SECTION RIZ " SE REUNIT AU SIEGE DE LA COMMISSION SUR CONVOCATION DE CELLE-CI . LES SERVICES DE LA COMMISSION ( DIRECTION GENERALE DE L'AGRICULTURE ) ASSURENT LE SECRETARIAT DE LA " SECTION RIZ " . ARTICLE 8 LES DELIBERATIONS DE LA " SECTION RIZ " PORTENT SUR LES DEMANDES D'AVIS FORMULEES PAR LA COMMISSION . ELLES NE SONT SUIVIES D'AUCUN VOTE . LES OPINIONS EMISES PAR CHACUNE DES CATEGORIES ECONOMIQUES REPRESENTEES FIGURENT DANS UN COMPTE RENDU DES DELIBERATIONS TRANSMIS A LA COMMISSION . DANS LE CAS OU L'AVIS DEMANDE FAIT L'OBJET D'UN ACCORD UNANIME DE LA " SECTION RIZ " , CELLE-CI ETABLIT DES CONCLUSIONS COMMUNES QUI SONT JOINTES AU COMPTE RENDU . LES RESULTATS DES DELIBERATIONS DE LA " SECTION RIZ " SONT COMMUNIQUES PAR LA COMMISSION AU CONSEIL OU AU COMITE DE GESTION SUR LEUR DEMANDE . ARTICLE 9 SANS PREJUDICE DES DISPOSITIONS DE L'ARTICLE 214 DU TRAITE , LES MEMBRES DE LA " SECTION RIZ " SONT TENUS DE NE PAS DIVULGUER LES RENSEIGNEMENTS DONT ILS ONT EU CONNAISSANCE PAR LES TRAVAUX DE LA " SECTION RIZ " , LORSQUE LA COMMISSION INFORME CELLE-CI QUE L'AVIS DEMANDE PORTE SUR UNE MATIERE PRESENTANT UN CARACTERE CONFIDENTIEL . DANS CE CAS , SEULS LES MEMBRES DE LA " SECTION RIZ " ET LES REPRESENTANTS DES SERVICES DE LA COMMISSION ASSISTENT AUX SEANCES . ARTICLE 10 LA PRESENTE DECISION POURRA ETRE REVISEE PAR LA COMMISSION EN FONCTION DE L'EXPERIENCE ACQUISE . FAIT A BRUXELLES , LE 20 JUILLET 1964 . PAR LA COMMISSION LE PRESIDENT WALTER HALLSTEIN